Citation Nr: 0820119	
Decision Date: 06/19/08    Archive Date: 06/25/08

DOCKET NO.  07-01 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to retroactive compensation for service-connected 
heart disease from December 1987 to March 1989, under the 
provisions of 38 U.S.C.A. § 5510(g).


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from May 1943 until November 
1945.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an April 2006 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Philadelphia, Pennsylvania.

The veteran submitted additional statements in April 2008, 
after the appeal had been certified to the Board.  Such 
submission was accompanied by a waiver of Agency of Original 
Jurisdiction (AOJ) consideration.  

This matter was previously before the Board in July 2006.  At 
that time, a remand was ordered to accomplish additional 
development.

The veteran and his wife presented testimony at an April 2008 
hearing before the undersigned Acting Veterans Law Judge.  A 
transcript of that proceeding is associated with the claims 
file.

A motion to advance this case on the Board's docket was 
received and granted by the Board in May 2008, based on the 
veteran's advanced age. 38 U.S.C.A. § 7107 (West 2002); 38 
C.F.R. § 20.900(c) (2007).


FINDINGS OF FACT

1.  A claim of entitlement to service connection for heart 
disease was received by the RO in July 1990; a March 16, 
1990, communication has subsequently been identified as an 
informal claim.

2.  Private treatment records dated in November 1988 
establish the date entitlement arose.  

3.  Effective August 24, 1993, 38 C.F.R. § 3.309(c) was 
revised to authorize consideration of arteriosclerotic and 
coronary artery disease as ischemic heart disease secondary 
to beri beri heart disease in evaluating presumptive service 
connection for former prisoners of war.  

4.  The evidence of record establishes service connection on 
a direct basis.  


CONCLUSION OF LAW

The criteria for retroactive compensation under 38 U.S.C.A. 
§ 5110(g) have not been met.  38 U.S.C.A. § 5110(g) (West 
2002); 38 C.F.R. § 3.114(a) (2007).   



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

In this case, VCAA notice is not required because the issue 
presented is solely one of statutory interpretation.  See 
Smith v. Gober, 14 Vet. App. 227, 230 (2000) (claim that a 
Federal statute provides for payment of interest on past-due 
benefits), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. 
denied, 537 U.S. 821 (2002).  In any event, even if the VCAA 
were applicable, no further development is required here, for 
the reasons discussed below.

A notice letter sent to the veteran in April 2006 apprised 
the veteran of the types of evidence necessary to 
substantiate an earlier effective date claim.  (The Board 
acknowledges the veteran's numerous statements to the effect 
that he is not challenging the effective date but rather is 
seeking "retroactive compensation."  However, at essence, 
the veteran wants to receive benefits from a date earlier 
than is currently assigned.  Therefore, it was appropriate to 
provide notice regarding effective dates in this case.)  

The notice letter indicated above did not precede the 
unfavorable rating decision on appeal.  Under such 
circumstances, VA's duty to notify may not be "satisfied by 
various post-decisional communications from which a claimant 
might have been able to infer what evidence the VA found 
lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the RO's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In the present case, it is not necessary to examine whether 
subsequent compliant notice cured any deficiencies in the 
April 2006 RO communication.  The reason for this is that the 
veteran has demonstrated actual knowledge of the basis upon 
which his claim may be granted.  Indeed, he has submitted 
numerous documents citing the provisions of 38 U.S.C.A. 
§ 5110(g), and he even had a private attorney provide an 
interpretation of the statute on his behalf.  He also has 
submitted copies of the June 2002 Memorandum Decision of the 
Court, as well as copies of past RO and Board decisions, 
accompanied by detailed analyses of these decisions and his 
reasons for why he believed the unfavorable determinations 
were flawed.  He also exhibited his knowledge of the relevant 
law and regulations at hearings before the RO and before the 
undersigned.  Based on such actual knowledge, any notice 
deficiencies do not affect the essential fairness of the 
adjudication.  Therefore, the presumption of prejudice is 
rebutted.  For this reason, even if the VCAA were applicable 
in the present case, no further development is required 
regarding the duty to notify.

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims file contains the veteran's 
post-service reports of VA and private treatment and 
examination.  Moreover, the veteran's statements in support 
of his claim are of record, including testimony provided at 
hearings before the RO and before the undersigned.  The Board 
has carefully reviewed such statements and concludes that he 
has not identified further evidence not already of record.  
The Board has also perused the medical records for references 
to additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claim.  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Procedural History

Historically, the veteran raised a claim of entitlement to 
service connection for heart disease that was received by the 
RO in July 1990.  In numerous communications he contended 
that his heart disease resulted from the malnutrition and the 
accompanying strain on his body that resulted from being a 
Prisoner of War (POW).  Such POW status is established in the 
record.  

In November 1990, the claim of entitlement to service 
connection for beri beri heart disease was denied by the RO.  
The veteran appealed that determination.  A statement of the 
case was issued in November 1990 and a substantive appeal was 
received in March 1991.  

In a January 1995 rating decision, service connection was 
awarded for ischemic heart disease under the presumptive 
provisions of 38 C.F.R. § 3.309(c), which apply to veteran's 
with former POW status.  A 30 percent evaluation was 
assigned, effective August 24, 1993.  It was noted that the 
effective date of August 24, 1993, was assigned because that 
was the effective date of an amendment to 38 C.F.R. 
§ 3.309(c) authorizing consideration of arteriosclerotic and 
coronary artery disease as ischemic heart disease secondary 
to beri beri heart disease.  

In April 1995, the veteran claimed entitlement to an earlier 
effective date for the grant of service connection for heart 
disease.  A statement of the case was issued in June 1995 and 
the appeal was perfected in July 1995.  Subsequently, the RO 
increased the rating percentage to 60 percent in an August 
1995 rating action, and further increased his evaluation to 
100 percent in a December 1996 Hearing Officer decision.  
However, the effective date of both increases remained August 
24, 1993.  

The matter came before the Board in September 1999.  At that 
time, an earlier effective date of March 21, 1991, was 
granted.  In reaching that conclusion, the Board found that 
service connection was warranted on a direct basis.  
Specifically, the Board called attention to a statement by R. 
K., M.D. dated in December 1990.  In that communication, Dr. 
R. K. expressed his opinion that the stress and malnutrition 
brought about by the veteran's circumstances as a POW were a 
likely cause of the veteran's present heart disease.  As 
March 21, 1991, was the date that the medical opinion was 
received by the RO, the Board concluded that such was the 
appropriate effective date for the grant of service 
connection for heart disease.  A December 1999 rating 
decision implemented the Board's award.  

The veteran appealed the September 1999 decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In a June 2002 Memorandum Decision, the Court found that the 
Board's analysis in arriving at an effective date was clearly 
erroneous.  Specifically, the Court found that the Board 
erred in assigning the effective date based on the day on 
which Dr. R. K's letter was received.  The Court stated that 
the date entitlement arose was not the date on which evidence 
is received by the RO, but rather, the date to which the 
evidence refers.  Thus, the Court explained that the correct 
date that entitlement arose would be the earliest date of 
evidence establishing a nexus between the veteran's POW 
experiences and his heart disease.  The Court then noted that 
November 1988 records from Gettysburg Hospital reflecting 
treatment for acute inferior myocardial infarction, which Dr. 
R. K. was treating, and which were identified by the Board in 
its September 1999 decision, should have been used to 
establish the date upon which  entitlement arose.  

In the June 2002 Memorandum Decision, the Court further noted 
that a formal claim of entitlement to service connection for 
heart disease had been filed by the veteran in July 1990, 
establishing the date of claim.  The Court then found that an 
earlier statement received on March 16, 1990, which requested 
an increased rating for residuals of malnutrition and which 
referenced Dr. R. K., constituted an informal claim of 
entitlement to service connection for heart disease.  The 
Court set aside the Board's determination that such 
communication did not satisfy the requirements of an informal 
claim and remanded the matter back to the Board, with the 
instruction that an effective date of March 16, 1990, be 
assigned.  

In July 2002, the Board issued a decision consistent with the 
instructions provided by the Court in the June 2002 
Memorandum Decision.  Specifically, the Board granted an 
effective date of March 16, 1990, for entitlement to service 
connection for heart disease.  In August 2002, the RO issued 
a rating decision implementing the earlier effective date.  

The veteran filed several motions for reconsideration of the 
July 2002 Board decision, which were denied by a Deputy Vice 
Chairman of the Board in September 2002, January 2003 and 
March 2003.  The veteran then appealed these denials and, in 
an August 2003 decision, the Court dismissed the veteran's 
appeal.  The Court found that it did not have jurisdiction 
over the matter as there was no remaining case or 
controversy.  It was noted that the July 2002 Board decision 
was simply implementing the Court's own ruling in the June 
2002 Court decision.  That ruling, in turn, was not appealed 
to the Court of Appeals for the Federal Circuit and thus it 
became final.  

The veteran continued to express his dissatisfaction with the 
effective date assigned.  In correspondence received in 
December 2003, he contended that, pursuant to 38 U.S.C.A. 
§ 5110(g) and 38 C.F.R. § 3.114(a), his award should be 
retroactive to April 1989.  

In May 2004, the veteran's claim was considered.  The issue 
was characterized as whether new and material evidence had 
been received to reopen a claim of entitlement to an 
effective date prior to March 16, 1990, for a grant of 
service connection for arteriosclerotic heart disease.  The 
RO denied the claim and the veteran initiated an appeal.  In 
his June 2004 notice of disagreement, he attempted to clarify 
that he was not seeking an earlier effective date per se, but 
was raising an entirely different claim for retroactive 
compensation under the provisions of 38 U.S.C.A. § 5110(g).  

In November 2004, the RO issued a statement of the case.  The 
issue considered was limited to whether new and material 
evidence had been received to reopen a claim of entitlement 
to an effective date prior to March 16, 1990, for a grant of 
service connection for arteriosclerotic heart disease.  There 
was no consideration of the veteran's separate argument that 
retroactive compensation was warranted pursuant to 
38 U.S.C.A. § 5110(g).  

Ultimately, the appeal was perfected and the matter came 
before the Board in July 2005.  At that time, the application 
to reopen the claim of entitlement to an effective date 
earlier than March 16, 1990, for a grant of service 
connection for heart disease on the basis of new and material 
evidence was denied.  Again, the separate retroactive 
compensation contention under 38 U.S.C.A. § 5110(g) was not 
addressed.

Subsequently, the veteran filed motions for reconsideration 
of the July 7, 2005 Board decision, which were denied by a 
Deputy Vice Chairman in November 2005 and April 2006.  
Thereafter the veteran's argument was construed as a motion 
to revise the Board's decision of July 7, 2005 on the basis 
of clear and unmistakable error (CUE).

In April 2006, the RO considered, for the first time, the 
veteran's separate claim of entitlement to retroactive 
compensation pursuant to 38 U.S.C.A. § 5110(g).  RO denied 
the claim, finding 38 U.S.C.A. § 5110(g) and 38 C.F.R. 
§ 3.114 to be inapplicable.  Specifically, it was noted that 
there was no liberalizing law or VA issue regarding 
arteriosclerotic heart disease in former POWs prior to March 
16, 1990.  

In July 2006, the Board, under original jurisdiction, 
considered the question of whether the prior July 2005 Board 
decision denying an effective date prior to July 7, 2005, 
contained CUE.  It was determined that it did not, and the 
appeal was denied.  However, in that same determination, the 
Board found that an April 2006 communication from the veteran 
constituted a notice of disagreement with the April 2006 
rating decision denying the veteran's claim of entitlement to 
retroactive compensation for heart disease under the 
provisions of 38 U.S.C.A. § 5110(g).  Accordingly, that issue 
was remanded so that the RO could issue a statement of the 
case.

In December 2006, the RO reconsidered the veteran's 
retroactive compensation claim.  It was determined that he 
was entitled to an effective date of March 16, 1989, for his 
grant of service connection for heart disease, based on the 
provisions of 38 U.S.C.A. § 5110(g).  A statement of the case 
was issued reflecting this new effective date.

In February 2007, the veteran submitted a VA Form 9, 
expressing that he still desired earlier retroactive 
compensation under 38 U.S.C.A. § 5110(g).  Specifically, he 
expressed his belief that his award should be retroactive to 
November 1988.  Then, at an April 2007 hearing before a 
Decision Review Officer, the veteran indicated that he wanted 
a retroactive award to December 1987.  He explained his 
reasoning for selecting that date.  He noted that, as 
indicated in the Court's June 2002 Memorandum decision, 
November 1988 was identified as the date entitlement arose.  
The veteran then contended that pursuant to 38 U.S.C.A. 
§ 5110(g), he was entitled to an effective date to one year 
prior to the earlier of the date entitlement arose (November 
1988) or the date of claim (March 1990), hence his request 
for December 1987 as the effective date for retroactive 
compensation.  

In May 2007, a supplemental statement of the case was issued, 
denying retroactive compensation under 38 U.S.C.A. § 5110(g) 
for the period from November 1988 to March 1990.  Another 
supplemental statement of the case was issued in July 2007, 
denying retroactive compensation under 38 U.S.C.A. § 5110(g) 
for the period from November 1987 to March 1990.

In August 2007, an attorney submitted a statement on behalf 
of the veteran, finding that the RO's interpretation of 
38 U.S.C.A. § 5110(g) was incorrect.  In response to the new 
evidence, the RO issued another supplemental statement of the 
case in September 2007, but did not change their position.  

The veteran and his wife offered testimony before the 
undersigned in April 2008, again expressing their belief that 
retroactive compensation is warranted under 5110(g).  

Discussion

At the outset, the Board notes that the scope of this 
decision is limited to the question of entitlement to 
retroactive benefits under 38 U.S.C.A. § 5110(g).  The 
broader question of general entitlement to an earlier 
effective date was previously denied in a prior Board 
decision in July 2005.  Moreover, the veteran's claim of CUE 
with respect to the July 2005 Board decision was denied by 
the Board in July 2006.  Therefore, the finality of the July 
2005 denial remains intact, and such finality precludes the 
Board from readjudicating the effective date claim on a 
general basis.  However, it was determined that the veteran's 
claim of entitlement to retroactive compensation under 
38 U.S.C.A. § 5110(g) was a separate issue apart from the 
effective date claim previously denied.  Thus, this claim is 
under the Board's appellate jurisdiction in the instant case.

As noted previously, the veteran contends that he is entitled 
to retroactive compensation under 38 U.S.C.A. § 5110(g).  
Specifically, 38 U.S.C.A. § 5110(g) provides that where 
pension, compensation, or dependency and indemnity 
compensation is awarded or increased pursuant to a 
liberalizing law, or a liberalizing VA issue approved by the 
Secretary or by the Secretary's direction, the effective date 
of the increase shall be fixed in accordance with the facts, 
but shall not be earlier than the date of the change in the 
law.  In no event shall the increase be retroactive for more 
than one year from the date of application for the increase 
or the date of administrative determination, whichever is 
earlier.

The regulation implementing 38 U.S.C.A. § 5110(g) is found at 
38 C.F.R. § 3.114 (2007).  Those provisions instruct that, 
where compensation is increased pursuant to a liberalizing 
law or a liberalizing VA issue, the effective date of the 
increased shall be fixed in accordance with facts found, but 
shall not be earlier than the effective date of the act or 
administrative issue. 38 C.F.R. § 3.114(a) (2007).

If a claim is reviewed at the claimant's request or on VA's 
initiative within one year of the effective date of the law 
or administrative issue, benefits may be awarded from that 
effective date. 38 C.F.R. § 3.114(a)(1) (2007).  

If a claim is reviewed at the claimant's request more than 
one year after the effective date of the law or 
administrative issue, benefits may be awarded for a period of 
one year prior to the date of receipt of that request. 38 
C.F.R. § 3.114(a)(3) (2007). 

In order to be eligible for a retroactive award, the claimant 
must show that all eligibility criteria for the benefits 
existed at the time of the effective date of the law or 
administrative issue and continuously thereafter. 38 C.F.R. § 
3.114(a) (2007).

Essentially, the veteran believes that he is entitled to 
retroactive compensation beginning in December 1987.  

The Board has reviewed the veteran's numerous submissions, 
along with the transcripts of the testimony provided at 
hearings before the RO and before the Board.  After reviewing 
this evidence, it would appear that there is no dispute as to 
the date of claim with respect to the veteran's service-
connected heart disability.  Again, the formal claim was 
received by VA in July 1990, but in the June 2002 Memorandum 
Decision, the Court construed a communication received on 
March 16, 1990, as an informal claim.  As set forth 
previously, in July 2002 the Board granted an earlier 
effective date back to March 16, 1990, as instructed by the 
Court.  Thus, the Board has acknowledged that March 16, 1990, 
is the date of claim.  Moreover, the veteran has not disputed 
the March 16, 1990, date of claim.  Indeed, he has noted on 
several occasions that he has no argument with the effective 
date then assigned, except insofar as he believes that 
38 U.S.C.A. § 5110(g) affords retroactive compensation due to 
a liberalizing law.  (The Board recognizes that March 16, 
1990, is no longer the effective date assigned, but the 
revision to March 16, 1989, was not based on a finding of an 
earlier claim date.  Thus March 16, 1990, remains the date of 
claim for purposes of this discussion.)

There is also no dispute with respect to the date entitlement 
arose.  Indeed, the veteran has noted in several 
communications that private hospital records dated in 
November 1988 establish the date upon which entitlement 
arose.  He has further noted that November 1988 was 
identified as the date entitlement arose in the Court's June 
2002 Memorandum Decision.  Upon a review of the record, the 
Board is in agreement that November 1988 constitutes the date 
upon which entitlement arose.  

The crux of the veteran's claim, then, is that 38 U.S.C.A. 
§ 5110(g) authorizes the assignment of an effective date that 
is the earlier of either the claim date or the date 
entitlement arose.  He finds support for this argument in the 
language of that provision that is emphasized below: 

Where pension, compensation, or 
dependency and indemnity compensation is 
awarded or increased pursuant to a 
liberalizing law, or a liberalizing VA 
issue approved by the Secretary or by the 
Secretary's direction, the effective date 
of the increase shall be fixed in 
accordance with the facts, but shall not 
be earlier than the date of the change in 
the law.  In no event shall the increase 
be retroactive for more than one year 
from the date of application for the 
increase or the date of administrative 
determination, whichever is earlier.  
38 U.S.C.A. § 5110(g) (emphasis added).  

Because November 1988 is earlier than the March 1990 date of 
claim, the veteran argues that 38 U.S.C.A. § 5110(g) entitles 
him to an effective date one year prior to November 1988.  
Thus he believes his compensation should begin in December 
1987.  

The Board has a clear understanding of the veteran's 
contentions, as set forth above.  However, it is concluded 
that an effective date earlier than March 16, 1989, or, as 
the veteran prefers to characterize the issue, "retroactive 
compensation" dating from March 16, 1989, is not warranted 
here under the provisions of 38 U.S.C.A. § 5110(g).  The 
reasons and bases for this conclusion will be discussed 
below.  

The procedural history of this case has already been 
discussed above and such background need not be repeated here 
in detail.  However, it is significant to note that while the 
original grant of service connection for heart disease in 
January 1995 was based on newly revised presumptive 
provision, the Board's September 1999 grant of an effective 
date to March 1991 was based on direct service connection.  
In fact, the veteran himself has indicated his recognition 
that his award was on a direct basis and he actually 
expressed in great length in a May 2007 communication that he 
was not presumptively service-connected.  He further stated 
that the RO's "reference to the August 24, 1993 amended code 
of federal regulations is of no relevance."

The Board agrees with the veteran that he is directly 
service-connected for his heart disease and that the 
liberalizing amendments of 38 C.F.R. § 3.309(c) effective 
August 24, 1993, have no bearing on his claim.  Accordingly, 
there is no relevant liberalizing law at issue, rendering 
38 U.S.C.A. § 5110(g) and 38 C.F.R. § 3.114 entirely 
inapplicable.  For this reason, the request for retroactive 
compensation from December 1987 to March 1989 must be denied.  

Again, the Board finds that 38 U.S.C.A. § 5110(g) is not 
applicable in the present case.  It is acknowledged that the 
December 2006 rating decision issued by the RO did apply 
38 U.S.C.A. § 5110(g) in assigning an effective date of March 
16, 1989.  However, the Board's appellate review is de novo 
in nature, and as such, the Board is free to depart from any 
previous interpretations of law or fact made by the RO.  

It is further noted that, even if 38 U.S.C.A. § 5110(g) was 
applicable in the present case, it would still not serve as a 
basis for retroactive compensation.  Indeed, the veteran has 
placed great emphasis on the language of 38 U.S.C.A. 
§ 5110(g) authorizing assignment of an effective date to one 
year prior to either the date of claim or the date 
entitlement arose, whichever is earlier.  There is no dispute 
that 38 U.S.C.A. § 5110(g) contains such language.  However, 
38 U.S.C.A. § 5110(g) also provides that where an award or 
increases is predicated on a liberalizing law or a 
liberalizing VA issue, the effective date of the increase 
shall be fixed in accordance with the facts, but shall not be 
earlier than the date of the change in the law (emphasis 
added).  Here, the liberalizing provision at issue, 38 C.F.R. 
§ 3.309(c) became effective August 24, 1993.  Thus, an 
effective date prior to that date cannot be awarded under 
38 U.S.C.A. § 5110(g).  

The Board again acknowledges that the RO in December 2006 
awarded an effective date of March 16, 1989, apparently based 
on their interpretation of 38 U.S.C.A. § 5110(g).  The Board 
need not comment on the propriety of that award.  It is 
sufficient to say that, under the Board's interpretation of 
38 U.S.C.A. § 5110(g), as explained above, retroactive 
compensation from December 1987 to March 1986 is not 
justified.

The Board also acknowledges a January 2006 communication from 
the veteran in which he states that Board findings under 
Docket No. 91-22 601 establish his eligibility under the 
liberalizing act and regulation as 1944-45.  He goes on to 
state that "this date precedes the effective dates of 
38 U.S.C.§ 1154(b) (September 2, 1958) and 3.304(e) (February 
24, 1961).  (This) establishes that I have met the 
requirements of 38 U.S.C. § 5110(g)..."  

The Board has reviewed the prior July 2002 BVA decision which 
corresponds with Docket No. 91-22 601 and finds no reference 
to 1944-45.  In any event, the veteran's argument, as set 
forth above, is without legal merit.  Indeed, 38 U.S.C.A. 
§ 5110(g) provides for an earlier effective date in 
situations where pension, compensation, or dependency and 
indemnity compensation is awarded or increased pursuant to a 
liberalizing law, or a liberalizing VA issue.  In this case, 
it is obvious that amendments to 38 U.S.C. that may have 
occurred in the 1950s and 1960s, even if they can be 
construed as liberalizing, were not the basis for the award 
of service connection for the veteran's heart disease.  
Indeed, as set forth under the implementing regulation found 
at 38 C.F.R. § 3.114(a), in order to be eligible for a 
retroactive award, the claimant must show that all 
eligibility criteria for the benefits existed at the time of 
the effective date of the law or administrative issue and 
continuously thereafter.  The veteran has conceded on 
numerous occasions that November 1988 was the date 
entitlement arose with respect to his service-connected heart 
disease.  Thus, there would have been no basis for a grant of 
service connection for heart disease in the 1950s and 1960s, 
when the cited allegedly liberalizing provisions took effect.

Finally, the Board will respond to the veteran's April 2008 
hearing testimony, in which he stated that the June 2002 
Memorandum Decision issued by the Court found 38 U.S.C.A. 
§ 5110(g) to be applicable.  The Board has carefully reviewed 
that Decision and finds that, contrary to the veteran's 
statements, the Court did not make any reference to 
38 U.S.C.A. § 5110(g).  Rather, the Court found that the 
Board erred in failing to construe a particular communication 
as an informal claim.  Thus, the basis for the Court's order 
that an earlier effective date be applied was within the 
realm of direct service connection and was not at all based 
on any liberalizing presumptive provisions such as would 
trigger application of 38 U.S.C.A. § 5110(g).  Further 
regarding the June 2002 Memorandum Decision, the effective 
date which the Court instructed the Board to apply has long 
since been effectuated, and the issue before the Board 
presently is not identical to that on review before the Court 
in 2002.  Therefore, the Board at present is in no way 
restricted by that Court decision, and has full authority to 
reach all conclusions herein.  

In conclusion, the evidence of record fails to support a 
grant of retroactive compensation under 38 U.S.C.A. § 5110(g) 
for the period from December 1987 to March 1989.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).


ORDER

Entitlement to retroactive compensation for service-connected 
heart disease from December 1987 to March 1989, under the 
provisions of 38 U.S.C.A. § 5510(g) is denied.


____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


